           Case 2:18-cv-00681-RFB-VCF Document 36 Filed 10/11/20 Page 1 of 4




 1   AARON D. FORD
     Attorney General
 2   GERRI LYNN HARDCASTLE (Bar No. 13142)
     Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1215
     Fax: (775) 684-1108
 6   GHardcastle@ag.nv.gov
     Attorney for Respondent
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10

11   VICTOR TORRES-MEJIA,                                         Case No. 2:18-cv-00681-RFB-VCF
12                   Petitioner,                               RESPONDENTS’ MOTION FOR
                                                           ENLARGEMENT OF TIME TO RESPOND
13   vs.                                                    TO PETITION FOR WRIT OF HABEAS
                                                               CORPUS (FOURTH REQUEST)
14   JERRY HOWELL, et al.,
15                  Respondent.
16           Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

17   and Gerri Lynn Hardcastle, Deputy Attorney General, move this Court for a two- (2) week enlargement

18   of time, or up to and including Friday, October 23, 2020, to file and serve their response to the petition

19   for writ of habeas corpus of Petitioner, Victor Torrez-Mejia (Torrez-Mejia).

20           This motion is based on the provisions of Rule 6(b) of the Federal Rules of Civil Procedure and

21   the attached Declaration of Counsel, as well as all other pleadings and materials on file herein.

22           This is Respondents’ fourth request for an enlargement of time to respond to Torrez-Mejia’s

23   petition. Respondents make this motion in good faith and not for the purpose of unnecessary delay.

24           RESPECTFULLY SUBMITTED this 9th day of October, 2020.

25                                                 AARON D. FORD
                                                   Attorney General
26
                                                   By:    /s/ Gerri Lynn Hardcastle
27                                                        GERRI LYNN HARDCASTLE (Bar No. 13142)
                                                          Deputy Attorney General
28

                                                         -1-
           Case 2:18-cv-00681-RFB-VCF Document 36 Filed 10/11/20 Page 2 of 4




 1   AARON D. FORD
     Attorney General
 2   GERRI LYNN HARDCASTLE (Bar No. 13142)
     Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, Nevada 89701-4717
 5   Telephone: (775) 684-1215
     Fax: (775) 684-1108
 6   GHardcastle@ag.nv.gov
     Attorney for Respondent
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10

11   VICTOR TORRES-MEJIA,                                         Case No. 2:18-cv-00681-RFB-VCF
12                    Petitioner,
                                                                  DECLARATION OF COUNSEL
13   vs.
14   JERRY HOWELL, et al.,
15                    Respondent.
16           I, Gerri Lynn Hardcastle, hereby state, based on personal knowledge and/or information and

17   belief, that the assertions in this declaration are true:

18           1.      I am a Deputy Attorney General of the Post-Conviction Division of the Nevada Attorney

19   General’s Office, and I make this declaration in support of Respondents’ motion for enlargement of

20   time to respond to Torrez-Mejia’s second amended petition for writ of habeas corpus (fourth request).

21           2.      By this motion, I am requesting a two- (2-) week enlargement of time, or up to and

22   including Friday, October 23, 2020, to respond to Torrez-Mejia’s petition.

23           3.      When I requested a one- (1-) week enlargement of time on October 2, 2020 (ECF No.

24   33), I was overly-optimistic in the amount of time I would need to complete this task and others.

25   Consequently, I am unable to file Respondents’ response by the close of business today, as I thought I

26   would. I am requesting two (2) additional weeks to complete the response in an abundance of caution

27   and to prevent any further expenditure of this Court’s and opposing counsel’s resources with short

28   motions for enlargement of time.

                                                            -2-
        Case 2:18-cv-00681-RFB-VCF Document 36 Filed 10/11/20 Page 3 of 4




 1          4.      I contacted Ron Sung, the Assistant Federal Public Defender representing Torrez-Mejia,

 2   and he does not oppose this enlargement of time.

 3          5.      I am moving for this enlargement of time in good faith and not for the purpose of unduly

 4   delaying the ultimate disposition of this case.

 5          6.      Pursuant to 28 U.S.C. § 1746, I hereby certify, under penalty of perjury, that the

 6   foregoing is true and correct.

 7          EXECUTED this 9th day of October, 2020.             By:/s/ Gerri Lynn Hardcastle
                                                                   GERRI LYNN HARDCASTLE
 8

 9
                                              IT IS SO ORDERED:
10

11

12
                                              ________________________________
13                                            RICHARD F. BOULWARE, II
14                                            UNITED STATES DISTRICT JUDGE

15                                             DATED this 11th day of October. 2020.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -3-
        Case 2:18-cv-00681-RFB-VCF Document 36 Filed 10/11/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General and that on this 9th day of

 3   October, 2020, I served a copy of the foregoing RESPONDENTS’ MOTION FOR

 4   ENLARGEMENT OF TIME TO RESPOND TO PETITION FOR WRIT OF HABEAS

 5   CORPUS (FOURTH REQUEST), by U.S. District Court CM/ECF electronic filing to:

 6

 7                Ron Sung
                  Assistant Federal Public Defender
 8                744 E. Bonneville Ave. Ste. 250
                  Las Vegas, Nevada 89101
 9
10                                                      /s/ Lisa M. Clark
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -4-
